Citation Nr: 0321295	
Decision Date: 08/26/03    Archive Date: 09/02/03	

DOCKET NO.  01-03 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim that the character of discharge from 
service is not a bar to Department of Veterans Affairs (VA) 
benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The appellant had active military service from September 1966 
to September 1967.  He received an honorable discharge when 
he was not eligible for complete separation, in order that he 
might reenlist.  Thereafter, he served from September 1967 to 
September 1970, at which time he was separated from service 
under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 Administrative Decision 
of the VA, Los Angles, California, Regional Office (RO).  A 
notice of disagreement was filed in June 2000, a statement of 
the case was issued in July 2000, and a timely substantive 
appeal was filed in March 2001.  


FINDINGS OF FACT

1.  In March 1972, the Board determined that the character of 
the appellant's discharged bars him from receiving benefits 
under the provisions of the laws administered by the VA.  

2.  Several subsequent attempts to reopen the appellant's 
claim were denied by the RO with the most recent RO denial 
being in November 1993; the appellant did not initiate an 
appeal from any of these RO denials.  

3.  The evidence received since the most recent final denial 
of the appellant's claim is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of whether the character of the appellant's discharge 
from active military service constitutes a bar to VA 
compensation benefits.  




CONCLUSION OF LAW

The evidence received by the VA since the most recent final 
denial of the appellant's claim is not new and material 
evidence, and his claim as to whether the character of his 
discharge from service is a bar to VA benefits has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered the issue of whether it must remand 
this case to the RO in light of the United States Court of 
Appeals for the Federal Circuit's decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In November 2002, pursuant to the 
Board's authority under 38 C.F.R. § 19.9(a)(2), the Board 
sought to confirm that an upgrade of the appellant's 
character of discharge was denied following the DOD Discharge 
Review Program (Special) decision of July 1977.  Confirmation 
of this denial was received in May 2003.  This regulation, 
38 C.F.R. § 19.9(a)(2), was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellant's scheme set forth in 38 U.S.C.A. § 7104(a).  
Notwithstanding, in light of the fact that the evidence 
received in May 2003 only confirms what was determined by the 
RO within its July 2000 statement of the case, the Board 
finds no basis to remand this case to the RO.  Simply stated, 
the evidence received in May 2003 only confirms evidence 
which the RO relied on when it adjudicated this case.  
Accordingly, since the RO has already effectively reviewed 
the action by the DOD Discharge Review Program, there is no 
need to remand the case to the RO.   

The Board has also considered whether this case must be 
remanded to the RO in order to furnish the necessary notice 
required under the VCAA and the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  However, the Court has concluded 
that the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The VA has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

In light of the decision of the Department of the Army to not 
affirm the upgrade, further notice and development of this 
case is simply not warranted.  This will be explained in 
greater detail below.  The appellant has been effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims within the July 2000 statement of the 
case.  Furthermore, he has been notified of the VA laws and 
regulations that set forth the criteria for entitlement to 
benefits sought.  The Board therefore finds the notice 
requirements of the new law and regulation have been 
effectively met.  

II.  Background

The appellant entered active service in September of 1966.  
He received an honorable discharge in September 1967, when he 
was not eligible for complete separation in order that he 
might reenlist.  Thereafter, he served from September 1967 to 
September 1970, at which time he was separated from service 
under other than honorable conditions.  The appellant's 
service record shows that his commanding officer recommended 
that he be separated from the Army for unfitness and that he 
be furnished an undesirable discharge certificate.  In 
September 1970, the commanding officer executed a statement 
in which he reported that the discharge was recommended 
because of frequent incidents of a discredible nature, 
including a record of absence without official leave from on 
or about January of 1969 to on or about February of 1969.  
Thereafter, the appellant was absent without official leave 
from approximately September of 1969 to October of 1969, and 
from December 1969 to May 1970.  The commanding officer noted 
that the three periods of absences comprised of 217 days of 
lost time.  

A psychiatric evaluation held in August of 1970 indicated 
that the appellant was capable of distinguishing right from 
wrong and adhering to right.  

In March 1972, the Board determined that the evidence 
established that in a 12-month period prior to his discharge, 
the appellant absented himself from his duties in his station 
without official leave for approximately six months.  It was 
determined that such behavior constituted willful and 
persistent misconduct.  It was found that the appellant's 
discharge was considered to have been issued under 
dishonorable conditions and constituted a bar as to the 
payment of benefits, including educational assistance.  
Accordingly, the appellant's appeal was denied.  

In April 1980, the appellant requested the reopening of his 
previously denied claim.  The RO denied this petition to 
reopen the previously denied claim.  In October 1986, the 
appellant once again requested the reopening of his 
previously denied claim.  This attempt to reopen the claim 
was also denied by the RO.  An additional attempt was made to 
reopen this claim in September 1993.  In November 1993, the 
RO continued the denial of this claim.  

In March 1999, the appellant filed an additional claim 
seeking VA compensation.  This claim was denied by the RO in 
April 1999.  In January 2000, a veterans claim representative 
requested that this case be reviewed once again.  In 
April 2000, the RO determined that the appellant had enlisted 
in the United States Army in September of 1966 for three 
years.  In September 1966, the appellant had received an 
honorable discharge for reenlistment for an additional four 
years.  At that time, the appellant was not eligible for a 
complete separation because he had not fulfilled his initial 
three-year obligation.  The RO found that the appellant did 
not execute his initial enlistment obligation (September of 
1966 to September 1969) in an honest, faithful and 
meritorious manner.  If he had, the RO indicated it could 
consider a conditional discharge.  Since his first offense 
was in January of 1969, prior to completion of a three-year 
obligation, the RO determined that they could not consider a 
conditional discharge.  The RO provided the appellant with 
the necessary forms for a correction of his military records 
through the Service Department Board of Correction of 
Military Records.  

A notice of disagreement was filed in June 2000 and a 
statement of the case was issued in July 2000.  In June 2000, 
the appellant requested a copy of everything in his claims 
folder.  A copy of his VA claims folder was provided to the 
appellant in August of 2000.  

In his substantive appeal of March 2001, the appellant 
provided no additional argument or evidence in support of his 
claim.  

In November 2002, the Board contacted the Army Board of 
Correction of Military Records to confirm that an upgrade of 
the appellant's character of discharge was denied following 
the DOD Discharge Review Program (Special) Decision of 
July 1977.  In a May 2003 response, the Department of the 
Army, Army Review Board Agency, informed the Board that the 
appellant had received an undesirable discharge in September 
of 1970.  In May of 1978, under the Special Discharge Review 
Program (SDRP), the board upgraded his undesirable discharge 
to a general discharge.  However, in August of 1978, the 
board under the SDRP voted not to affirm the upgrade.  

III.  Analysis

The Board previously denied this claim in March 1972.  The RO 
has also denied this claim on several occasions thereafter.  
Applicable law provides that a claim that was the subject of 
a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  The Board also notes that this new 
legislation expressly provides that the duty to assist shall 
not be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence has 
been presented or secured as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f).

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

At the time of the prior denials of this case, the evidence 
of record consisted of the service personnel records that 
note the appellant's misconduct.  Since the denials of this 
claim, the appellant has provided no evidence in support of 
his claim.  Accordingly, the Board cannot reopen the 
previously denied claim.  

The Board has considered his first period of service.  
However, VA regulations provide that a discharge to 
reenlistment is a "conditional discharge" if it was issued 
during the Vietnam Era and was prior to the date the person 
was eligible for discharge under the point or length of 
service system under 38 C.F.R. § 3.13(a)(2) (as in this 
case).  Except as provided in (c) of this section, the entire 
period of service under the aforementioned circumstances 
constitutes one period of service and entitlement to VA 
benefits is determined by the character of the final 
determination of such period of active service.  38 C.F.R. 
§ 3.13(b).  However, despite the fact that a conditional 
discharge may have been issued, a person shall have been 
considered to have been unconditionally discharged or 
released from active military, naval, or air service when the 
following conditions are met: (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to service at the time of entry into 
service; (2) the person was not discharged or released from 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment; and (3) the 
person would have been eligible for discharge or release 
under conditions other than dishonorable at the time except 
for the intervening enlistment or reenlistment.  38 C.F.R. 
§ 3.13(c).  In this case, as found by the RO, the appellant 
was not eligible for discharge or release under conditions 
other than dishonorable at the time except for the 
intervening enlistment or reenlistment.  Specifically, the RO 
pointed to the period of absence without leave in early 1969 
before the time his initial 3-year obligation would have 
expired.  

Under VA regulations, the term "veteran" means a person who 
served in active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. 
§ 3.12(a).  A discharge or release from service under one of 
the following conditions specified in 38 C.F.R. § 3.12 is a 
bar to payment of benefits unless it is found that a person 
was insane at the time he committed the offense which caused 
such discharge or release, or unless otherwise specifically 
provided under 38 U.S.C.A. § 5303.  Benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result of 
an absence without leave (AWOL) for a continuous period of at 
least 180 days under 38 C.F.R. § 3.12(c)(6).  This bar to 
benefit entitlement does not apply if there are compelling 
circumstances to warrant a prolonged unauthorized absence.  
In determining whether compelling circumstances warrant the 
prolonged unauthorized absence, the following factors are for 
consideration: (1) the length and character of service 
exclusive of the period of prolonged (AWOL); (2) the reason 
for going (AWOL) (including family emergencies or 
obligations); and (3) whether a valid legal defense exists 
for the absence which would have precluded a condition for 
AWOL.  38 C.F.R. § 3.12(c) (6)(i-iii).  

The RO in April 2000 noted that the appellant had not been 
eligible for an unconditional discharge at the time of his 
discharge for purposes of reenlistment in September 1967, and 
the evidence did not demonstrate that he would have been 
eligible for an unconditional discharge at the expiration of 
an initial obligation of service for three years beginning in 
September of 1966.  Therefore, the appellant's entire period 
of service from September 1966 to September 1970 constituted 
one period of service, with entitlement to VA benefits 
determined by the character of the final determination of 
such period of service.  The Board in 1972 concluded that the 
appellant had demonstrated willful and persistent misconduct 
during his period of military service and that under the 
provisions of VA regulations 1012(D)(4) (now 38 C.F.R. 
§ 3.13(d)(4)) the character of his discharge from service 
barred benefits.  

The appellant has not submitted new or material evidence that 
would provide a basis to reopen this previously denied 
determination.  There has been no evidence presented that 
indicates the appellant was insane at the time of any of the 
incidents that were characterized as persistent and willful 
misconduct.  The appellant's attempt to upgrade his discharge 
has been unsuccessful.  




ORDER

New and material evidence not having been submitted to reopen 
the claim of whether the character of the appellant's 
discharge from service is a bar to VA compensation benefits, 
the appeal is denied.  



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

